Citation Nr: 0807280	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-21 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for personality disorder, psychosis or neurosis, 
and which denied service connection for PTSD.  

In a supplemental statement of the case (SSOC) issued in 
October 2006, the RO reopened the claim for service 
connection for an acquired psychiatric disorder, based on a 
finding that there were "medical opinions that [the veteran] 
currently suffers, at least in part, from [PTSD] which is 
related to military stressors".  In an SSOC issued in 
December 2006, the RO presented the issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  After considering the claim on 
the merits, the RO denied service connection for an acquired 
psychiatric disorder, to include PTSD.  Before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Thus, the 
Board must first address whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108.  In May 2007, the 
veteran testified at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge.

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, will be addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In April 1995, the veteran filed a request to reopen his 
claim.  In May 1995, the RO found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder; the veteran did not appeal and that decision was 
final.  The May 1995 RO decision was the last final 
disallowance of the claim for service connection for an 
acquired psychiatric disorder.

2. The additional evidence added to the record since the RO's 
May 1995 decision was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for an 
acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

New and material evidence has been submitted since the final 
May 1995 RO decision, and, thus, the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect or a 
reasonable person would have understood what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In September 2002 and November 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send pertinent medical records, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to provide 
to provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the September 2002 and 
November 2005 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a May 2004 SOC and several SSOCs provided him 
with additional periods of 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the veteran 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  On the contrary, he has demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007).

Although the notice provided pertaining to the evidence 
necessary to substantiate the claim may not have been in full 
compliance with the decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (regarding claims to reopen), the veteran was 
not prejudiced by any lack of full compliance.  The Board 
finds that any notice error did not affect the essential 
fairness of the adjudication.  Notably, the veteran and his 
representative have shown through his asserted contentions 
via handwritten statements and testimony that he has actual 
knowledge of what must be shown to reopen the previously 
denied claim of service connection, and, in fact, the Board 
is reopening the claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  Moreover, 
the veteran was notified of the Dingess precedent in a letter 
dated in March 2006.

II. Factual Background

Service medical records show that the veteran was seen for a 
psychiatric consultation in April 1971 at the request of his 
squadron.  His duty was as deputy missile combat crew 
commander, and questions were raised about his eligibility 
for qualification under the provisions of AFM 35-99, Human 
Reliability Program.  During the interview, the veteran 
reportedly denied difficulty in his work, other than he was 
slow to pick up new skills, and reported that this caused the 
people he worked with to get upset.  He was reportedly 
distressed when it was suggested that he should probably work 
in another area.  The diagnostic impression was schizoid 
personality.  In view of that diagnosis and observations by 
fellow workers, it was recommended that the veteran be 
disqualified from the Human Reliability Program and assigned 
to another area.  

Service medical records further show that the veteran then 
veteran requested another consultation with a psychiatrist, 
and in May 1971 he was admitted to a hospital for a period of 
observation and evaluation.  On evaluation, he reported that 
everything was going well on the job, except for six of his 
peers who wrote a letter to squadron commander about him.  
One reason for the prolonged stay was that the veteran 
continued to present a confusing picture.  Although there was 
never any evidence of neurosis or psychosis, he presented 
with a variety of possible character disorder diagnoses, and 
in order to give him a full evaluation of his work capacity, 
it was felt that he should stay there for a prolonged period 
of hospitalization.  It was felt that he had an adequate 
evaluation by July 1971 and was diagnosed with having a 
schizoid personality disorder.  His condition was noted to be 
clinically stable, but his prognosis for military life was 
poor.  As a result of the evaluation it was determined that 
the veteran had no psychiatric disorder requiring action, but 
he did have a character and behavior disorder.  The final 
diagnosis was personality disorder, personality pattern 
disturbance, schizoid personality, chronic, moderate, 
improved, as manifested by shyness, oversensitivity, 
seclusiveness, avoidance of close or competitive 
relationships and often eccentricity and daydreaming.  On his 
separation examination in April 1972, it was noted that the 
veteran had been hospitalized for three months in 1971 for 
"personality disorders".  

Service personnel records show that in September 1968, the 
veteran was suspended from student flying status due to a 
flying deficiency.  In student activity records for the 
veteran, which detailed his progress with pilot training 
during August and September 1968, Capt. M. provided detailed 
notes regarding the veteran's progress and failings during 
pilot training.  In September 1968 it was noted that there 
was an inflight fuel malfunction which cut the veteran's 
flight short.  Another entry showed he had problems with 
touchdowns.  In a document indicating the recommendations for 
the veteran's elimination from the undergraduate pilot 
training program, it was noted that he had received 22.3 
hours of dual instruction without progressing to the solo 
phase of training.   He was not able to apply procedural 
knowledge and ground training to inflight situations, and was 
unable to grasp proper techniques and procedures even after 
constant demonstration by instructors.  He appeared to have a 
good attitude.  He was noted to have demonstrated some 
periods of nervousness and a definite lack of aggressiveness.  
In October 1968 he was transferred to McConnell AFB in order 
to attend a missile combat crew operational readiness 
training course.  

Service personnel records further show that in a September 
1969 form titled "Company Grade Officer Effectiveness 
Report" (AF Form 77), it was noted that the veteran's duty 
title was deputy missile combat crew commander.  He showed 
excellent abilities, and during evaluation and inspection of 
several alerts, during which actual malfunctions of the 
launch essential equipment were experienced, the veteran 
significantly contributed to the handling of both 
malfunctions.  It was noted that the veteran had proven his 
abilities through routine duties and while under pressure.  
In September 1969 he received an overall evaluation of 
"exceptionally fine".  He continued to receive positive 
evaluations, including an evaluation of "effective and 
competent" in February 1970, "very fine" in May 1970, and 
"exceptionally fine" in October 1970.  In January 1971 it 
was noted that he performed his duties as a deputy missile 
combat crew commander in a satisfactory manner, and it was 
suggested that he be given a staff or support position, 
rather than an operations position.  In August 1971 he was 
disqualified from missile crew duty.  He was reassigned to a 
new position as "wing commander", and he received an 
overall evaluation of "exceptionally fine" in December 
1971.   

A March 1973 letter from the County of Sedgwick Mental Health 
Center indicated that the veteran was initially seen in May 
1972 and that he exhibited hysterical components in a 
basically schizoid personality.  

By March 1973 rating decision, the RO denied service 
connection for an acquired psychiatric disorder based on a 
finding that the veteran had a personality disorder which was 
not a disability within the meaning of the law.

In a May 1986 psychological evaluation from the University of 
Texas Health Science Center, it was noted that the veteran's 
problem was not an anxiety disorder, but a schizotypal 
personality disorder with the possibility of a well-
compensated schizophrenia.  

A June 1986 discharge summary from Methodist Hospitals of 
Dallas showed diagnoses including schizophrenia with 
paranoia, chronic.

A December 1986 VA treatment record showed that the veteran 
underwent psychological evaluation with the Minnesota 
Multiphasic Personality Inventory, and the diagnoses included 
depressive neurosis and passive-dependent personality with 
possible alcoholism.  

A June 1987 letter from the Comprehensive Mental Health 
Center of Tacoma-Pierce County showed that the veteran was 
seen in the emergency clinic in September 1986 and at that 
time it appeared he was struggling with marital separation, 
job loss, and independence from his parents.  

In a June 1987 letter, the veteran's private psychiatrist 
reported that the veteran had a diagnosis of schizoid 
personality disorder and had been treated at multiple 
hospitals in the past.  Reportedly, the veteran had been seen 
for ongoing therapy from 1978 through 1986.  

Received in July 1987 were records from the Sedgewick County 
Department of Mental Health, which show that the veteran was 
first seen at the center in April 1972.  A staffing note 
indicated that his diagnosis was hysterical personality, 
emotionally unstable personality.  Included was a May 1972 
psychological report which revealed that the veteran 
presented with a picture of hysterical symptoms in a schizoid 
personality.  

Received in August 1988 was a statement from the veteran's 
father in which he reported that the veteran was a normal, 
well-adjusted individual before service.  

In an October 1987 affidavit, the veteran's ex-wife, V.M. 
indicated she was a Second Lieutenant in the USAF Nurse 
Corps, undergoing orientation for nursing personnel at 
Sheppard AFB, when she met the veteran in 1970.  At that time 
he was inpatient at the base hospital psychiatric unit 
undergoing psychiatric evaluation.  She described that he 
experienced psychological and stress problems up until the 
time he was discharged from service, and that his post-
service psychological problems which impacted his life, 
ability to work, and interpersonal relationships.

In a May 1989 decision, the Board essentially found that new 
and material evidence had not been submitted (since the final 
March 1973 RO rating decision) in order to reopen the claim 
of service connection for an acquired psychiatric disorder.  
The Board found that the evidence received since the March 
1973 rating decision pertained only to treatment for his 
schizoid personality and did not show a chronic acquired 
psychiatric disorder was present during the veteran's 
service. 

In a letter dated in March 1989, M.D.A., Ph.D., reported he 
was the team leader of the Vietnam Vet Center when he treated 
the veteran in 1982 and 1983, and questioned the in-service 
diagnosis of schizoid personality disorder.  Dr. M.D.A. 
opined that the veteran's psychiatric condition was 
exacerbated due to the stress of his job as a missile combat 
crew member in service, and that at that time he could have 
been diagnosed as being schizophrenic or as having major 
depression.  Dr. M.D.A. indicated he never saw symptomatology 
of schizoid personality disorder in the veteran, but did see 
indications of avoidance personality disorder.  Dr. M.D.A. 
opined that the veteran's mental instability was created due 
to service.  

In an October 1989 affidavit, the veteran's father explained 
why he believed the veteran's military service had caused his 
mental illness.

In an undated report, a private psychiatrist Dr. R.R., 
examined the 44-year-old veteran.  The diagnoses included r/o 
bipolar disorder, depressed type; schizophrenia, paranoid 
type, chronic; personality disorder, mixed.  Dr. R.R. 
concluded, based on examination of the veteran and history 
obtained from medical and legal records, that the veteran's 
mental disorder occurred while he was on active duty.  Dr. 
R.R. noted that his inability to cope with any form of stress 
in service, and difficulties passing examinations were all 
signs of deterioration of his mental functioning.  

Lay statements were received in January 1990 from the 
veteran's parents' friends, an employee of his father, his 
mother, his siblings, his former high school teacher, and his 
ex-wife, which basically described the veteran prior to 
service and after service, and claimed that the veteran's 
current mental problems had an onset as a result of service.  

In January 1990 the veteran testified at a hearing at the RO 
before a local officers.  In February 1990, the RO hearing 
officer issued a decision finding that no new and material 
evidence had been submitted, and that no pattern of symptoms 
consistent with an acquired psychiatric condition, other than 
a personality disorder, was shown in service nor was the 
pattern of symptoms consistent with a psychosis shown in the 
one year period following the veteran's discharge from 
service

In a December 1990 decision, the Board found that the only 
psychiatric abnormality the veteran had during service was a 
personality disorder and that chronic, paranoid-type 
schizophrenia was not present within one year of service.  
The Board essentially concluded that new and material 
evidence had not been submitted (since the final May 1989 
Board decision) in order to reopen the claim of service 
connection for an acquired psychiatric disorder.  The Board 
found that the evidence received since the last final 
decision pertained only to treatment for his schizoid 
personality and did not show a chronic acquired psychiatric 
disorder was present during the veteran's service.  

In an April 1991 letter, the director of outpatient services 
at Sedgwick County, Kansas Department of Mental Health 
referenced records of the veteran's treatment at their 
facility in April and May 1972, noting that there was nothing 
in this information that would contradict a later diagnosis 
of schizophrenia, and that the therapist's termination 
diagnosis of pseudo-neurotic schizophrenia was no longer 
made, but it did provide insight as to the dynamics the 
therapist was seeing.  

Received in March 1992 was a letter from the Sedgwick County, 
Kansas Department of Mental Health, along with copies of 
several records, some of which were duplicates.  In the June 
1973 termination summary, it was noted that the "change in 
diagnosis or problem areas since admission" was noted to be 
pseudoneurotic schizophrenia.  

By March 1992 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disorder.  The RO 
concluded that the new evidence was not material because it 
did not establish the existence of a neurosis or a psychosis 
during service nor did it establish a psychiatric disorder 
within one year of release from service.  

In April 1995, the veteran submitted a request to reopen his 
claim for service connection for "anxiety and depression", 
along with an "enclosed summary".

In May 1995 the RO issued a decision, finding that the 
evidence submitted by the veteran to reopen his claim for 
service connection for a psychiatric condition is "not new 
as it is a duplicate of previously considered evidence".  
The veteran was notified of his appellate rights thereto, but 
he did not file an appeal.  Thus, the RO's decision became 
final.  Received from the veteran in August 2002 were 
requests to reopen his claim. 

VA treatment records dated from March 1999 to November 2003 
showed treatment for depression, schizoid personality 
disorder, r/o PTSD, and PTSD.

Received in March 2004 were two buddy statements from fellow 
servicemembers who were assigned to the 381st Strategic 
Missile Wing at McConnell AFB along with the veteran.  In one 
statement, D.K.S. indicated that during almost any situation 
that put any type of pressure on the veteran, he would 
exhibit extreme nervousness, trembling, and shaking, he was 
mentally slow, and he had great difficulty responding to 
problems and performing with accuracy.  D.K.S. held the rank 
of Captain, and had to carefully oversee all of the veteran's 
actions for fear he might cause a serious accident in the 
hazardous environment presented by crew duty in a ballistic 
missile silo.  In another buddy statement, M.S. indicated he 
was the administrative officer for the 381st Strategic 
Missile Wing, and that the only objective statement he could 
make was that he assisted in assembling the statements of a 
few officers regarding the veteran for processing according 
to AFM 35-99.

In a February 2004 letter, a private licensed mental health 
counselor, D.H., indicated she evaluated the veteran in 
January 2004 for a PTSD assessment.  In the letter, D.H. 
described the stressor events as reported by the veteran, 
including incidents during pilot training and during missile 
combat crew duty when he feared for his life.  The diagnosis 
was PTSD, and D.H. opined that the veteran's "traumas are a 
direct result of his military experience".  

Received from the veteran in June 2004 was a statement 
describing his claimed military stressors which reportedly 
caused his PTSD.  He described stressful incidents during 
pilot training and during his duty as a deputy missile combat 
crew commander.  He submitted a photocopy of several pictures 
of service members, including Captain M., who was the 
veteran's pilot training instructor, and a document titled 
"No Loss/Skitter Characters", which had the veteran's name 
on it.  

Also received in June 2004 was an undated document from 
Dallas County Mental Health and Mental Retardation Center 
(apparently written in 1983 or 1984 as the veteran was 
described as 28 years old), which indicated that the veteran 
was first seen in October 1973 because of a nervous problem, 
and that history revealed that he had emotional difficulty 
nearly all his life.  It was also noted that when he first 
came in October, he complained of being nervous, tired, weak, 
forgetful, and often confused.  His mental status examination 
was noted to be "unremarkable except for [his] markedly 
constricted affect and mood of apparent apathy". 

Received in June 2004 was a lay statement from a friend of 
the veteran's, N.R.L, who knew the veteran since 1964 and was 
an ROTC classmate.  N.R.L. described the veteran's successes 
in ROTC.  N.R.L. later learned that the veteran had not 
completed his Air Force pilot training.  N.R.L. claimed that 
when the veteran described his experiences in pilot training, 
he heard nothing new, including less than competent 
instructors, maintenance problems and failures.  

In June 2004, the veteran testified at a hearing at the RO.  
He reiterated his prior contentions that he was successful in 
the ROTC pilot training and earned an Air Force ROTC General 
Dynamics Award, and went into pilot training in the Air 
Force.  He testified as to several incidents during pilot 
training where he was scared and feared for his life, 
including incidents involving Captain M.  He testified that 
after he failed pilot training school, he lost confidence in 
himself, his attitude changed, he developed a constant fear 
of failure, and developed problems with anxiety and panic.  
He claimed he was never on any medications before service, 
but that since he came out of service he had been on 
medications to control panic and depression. He claimed he 
was prescribed a sleeping pill in service, but discontinued 
it.  He claimed that two incidents occurred while he was on 
missile crew duty, and that his wing commander ordered him to 
see the base psychiatrist.  He testified he had been on 
medications since 1972, and that it interfered with his 
ability to hold a job.  He testified that his wife had a 
Master's degree in nursing and worked at a hospital.  

At the June 2004 RO hearing, the veteran submitted several 
documents, most of which had previously been considered by 
the RO.  In an October 2001 letter, Reverend, W.T.R., 
reported that he counseled the veteran in the early 1970s on 
referral from the veteran's commander, D.K.S.  Reverend 
W.T.R. no longer had a record of the case, but confirmed that 
Captain D.K.S. was concerned about the veteran's emotional 
well being and referred him for counseling.  In a June 1968 
confidential statement regarding the veteran's qualifications 
for an elementary teaching assignment, it was noted that he 
would do an "exceptionally fine job" teaching.

Also received in June 2004 was an undated, one page, personal 
statement from R.A., a high school friend of the veteran's, 
who claimed that the veteran showed "no signs that he was 
suffering from any personality disorders or any other mental 
problem" prior to service.  In an October 2001 statement, 
the veteran's ex-wife described his problematic behavior 
during the time they were married.  High school records for 
the veteran were submitted and showed his performance in high 
school.  

Also received in June 2004 was an October 1995 VA 
neuropsychiatric evaluation, in which the veteran reported a 
history of memory problems that tended to occur during times 
of stress.  The examiner concluded that the veteran had a 
long history of psychiatric treatment, and the nature and 
extent of his cognitive deficits tended to exceed those that 
are commonly seen with psychiatric disorders.  Personality 
testing did not provide a strong suggestion of a thought 
disorder, but indicated that his problems were with chronic 
depression and anxiety, and interpersonal relations.  

In a July 2004 letter, the veteran's former commander, 
D.K.S., reiterated his explanation of the problems the 
veteran had working as deputy missile combat crew commander.  
He described an incident where the crew experienced a leak in 
the fuel pump room, and although they properly responded to 
the hazardous situation and contained the leak, the veteran 
was terrified during this dangerous operation and was unable 
to perform his checklist procedures.  D.K.S. claimed that 
this experience left a permanent and lasting impression on 
the veteran and he relived it frequently.  He thought that 
actual situation and the potential of a diesel fuel spill or 
possible explosion so frightened the veteran that he was 
virtually useless during an emergency.  D.K.S. indicated he 
saw the veteran on a daily basis, and that the physical and 
emotional stress of missile combat crew duty and the hazards 
they routinely experienced were an unsettling influence on 
his life and could possibly have resulted in permanent 
physical and emotional impairment.

VA treatment records dated from November 2003 through 
December 2006 showed that at each visit, a notation was made 
of the veteran's "diagnoses and problems treated this 
visit", which has variously included major depressive 
disorder, depression with anxiety, PTSD, provisional PTSD, 
schizoid personality disorder by history, and delusional 
disorder.  In August 2005, his screen for PTSD was positive.  
In September 2005, the assessment was continued anxiety and 
depression, and difficulty with interpersonal relationships.  
A December 2005 psychiatric assessment showed that the 
veteran's diagnoses included depression NOS w/anxiety; mild 
paranoid features; and schizoid personality by history. 

Treatment records from Group Health Co-op showed that in 
September 2005 the veteran underwent clinical psychological 
evaluation.  The impression was that PTSD "was not readily 
evident", and that the veteran's generalized anxiety 
disorder "most likely developed due to events experienced 
while on active military duty according to [the veteran's 
history]".  It was also noted that some degree of depression 
appeared to be present which may be reactive in part to the 
impact of the generalized anxiety disorder on the veteran's 
functioning.  In October 2005, the diagnoses included 
generalized anxiety disorder and depressive disorder.  

In a March 2006 statement, the veteran's mother reiterated 
her contentions that the veteran's mental illness began in 
service.

In a March 2006 statement, the veteran's sister, C.J.M.F., 
described his life prior to service and described incidents 
that illustrated how his behavior had changed upon discharge 
from service.  In a March 2006 statement, the veteran's 
brother, E.M., described the changes in mental state that 
occurred in the veteran as a result of his service in the 
U.S. Air Force.  

In July 2006, the veteran submitted a copy of a newspaper 
article regarding a GAO report which found that the Pentagon 
referred too few soldiers, at risk of PTSD, for care.  

In an October 2006 memorandum, the RO determined that the 
veteran's stressor description was insufficient for 
submission to CURR, and that the claim would be decided based 
on the evidence of record.  

In April 2007, the veteran submitted a photocopy of a letter 
he sent to a U.S. Senator and U.S. Representative, requesting 
help locating a "1981 DOD Safety Report on the Titan 2 ICBM 
Air Force weapon system".  

Received in April 2007 from the VA Puget Sound Health Care 
System was a letter from a clinical psychologist, A.M., to 
document the veteran's course of treatment in mental health 
service.  (The veteran submitted a waiver of RO review along 
with this letter).  It was noted that the veteran had been in 
outpatient treatment in the mental health clinic since 1986, 
and that he had received treatment for PTSD from his military 
service, depression, bereavement, and schizoid personality 
disorder.  A.M. detailed the veteran's self-reported account 
of his military service, including failing out of pilot 
school secondary to intense anxiety and being transferred to 
the Titan II ICBM missile program, in which he repeatedly 
experienced episodes of targeted discrimination.  It was 
noted that the veteran had recounted and documented numerous 
traumatic experiences that occurred while he was in the Air 
Force.  It was noted that these experiences led to a dramatic 
increase in the level of distress and decrease in overall 
functioning that ultimately resulted in a 3+ month inpatient 
psychiatric hospitalization at Sheppard AFB.  

In May 2007 the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  He claimed that his vaguely 
diagnosed personality disorder was and had long been PTSD.  
The veteran testified he was diagnosed with PTSD in the past 
eight years, but claimed that his PTSD was caused by many 
experiences in the Air Force where he "nearly got killed"  
He testified he almost got killed four times, and was almost 
blown up twice.  He first described the last two incidences 
in service at the missile site.  He testified that in one 
incident there was a diesel fuel leak, which could have 
possibly caused an explosion or a missile launch, and that it 
took a whole week to clean it up.  He described the next 
incident involving his commander reportedly telling him to 
not inventory all of the documents, but rather to just sign 
for all the documents.  He testified that as a deputy, 
keeping track of classified documents in the gray safe was 
one of his primary responsibilities.  He claimed he went 
ahead and inventoried the safe and found a folder for a 
classified document, with nothing in the folder.  He 
testified that he became scared he was being set up and he 
ended up in the hospital.  

In May 2007, the veteran further testified that prior to 
service he was in ROTC which paid for him to go through 
private pilot training.  He testified that when he was in 
service, he was almost killed four times during pilot 
training in incidents involving Captain M.  He described one 
incident where they collided with a huge bird and that he was 
ordered by Captain M. to fly a jet with which he reportedly 
had no experience.  He described one instance where he 
touched down and ran the plane off the end of the runway.  He 
described another incident where he was coming in for a 
landing and was almost out of fuel and the landing gear would 
not come down.  Captain M. told him to get read to eject, but 
finally the landing gear came down.  The fourth incident, the 
veteran testified, involved Captain M. reportedly ordering 
the veteran to take off by himself, even though the veteran 
reportedly could not fly that, and the veteran violated the 
order and did not do it.  He testified that these incidents, 
to his knowledge, were not documented.  



III. Analysis

In a December 1990 decision, the Board found that the only 
psychiatric abnormality the veteran had during service was a 
personality disorder and that chronic, paranoid-type 
schizophrenia was not present within one year of service.  
The Board essentially concluded that new and material 
evidence had not been submitted (since the final March 1973 
RO rating decision) in order to reopen the claim of service 
connection for an acquired psychiatric disorder.  The Board 
found that the evidence received since the March 1973 rating 
decision pertained only to treatment for his schizoid 
personality and did not show a chronic acquired psychiatric 
disorder was present during the veteran's service.  

In May 1995 the RO issued a decision, finding that the 
evidence submitted by the veteran to reopen his claim for 
service connection for a psychiatric condition is "not new 
as it is duplicate of previously considered evidence".  The 
veteran was notified of the decision and his appellate rights 
thereto, but he did not file an appeal and the May 1995 RO 
decision became final.  The claim may be reopened only if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In August 2002, the veteran requested that his claim be 
reopened.  Evidence submitted subsequent to the May 1995 RO 
decision includes VA treatment records, private treatment 
records; lay statements from the veteran, his mother, his 
siblings, his friend, and his ex-wife; a statement from a 
reverend; newspaper articles; service records, statements 
from fellow servicemembers; and the veteran's testimony.  
These records show that the veteran has continued to receive 
mental health treatment for his variously diagnosed mental 
disorder.  He has been diagnosed with PTSD based on his 
reported in-service stressors in at least two private 
treatment records, including in a January 2004 private 
evaluation and an April 2007 VA summary.  Another private 
treatment provider, however, found no evidence of PTSD, but 
found that the veteran's generalized anxiety disorder most 
likely developed due to events experienced while on active 
military duty.  This medical evidence is new, in that it has 
not been previously considered and is not cumulative of prior 
evidence.  This evidence is also material to the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, in that it shows a current diagnosis of a 
psychiatric disability that may be related to service.  Thus, 
this evidence relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, the diagnosis of a 
psychiatric disorder related to service (or inservice trauma) 
does raise a reasonable possibility of substantiating the 
claim, as it pertains to the significant question of whether 
the veteran has a psychiatric disorder that may be related to 
service. 

Therefore, the Board agrees with the RO's conclusion that new 
and material evidence has been submitted since the May 1995 
RO decision, and it concludes that the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened.  The record reflects that the veteran has 
yet to be scheduled for a VA examination regarding the 
probable etiology of any current psychiatric disorder.  Thus, 
a remand is warranted.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder; to that extent only the appeal is granted.




REMAND

The veteran contends that he has a psychiatric disorder, more 
recently diagnosed as PTSD, that is related to service.  
Although there are medical opinions of record which purport 
to address whether the veteran has a current psychiatric 
disorder related to service, these opinions do not include 
supporting rationale, are not definitive, and/or do not 
include a review of the veteran's claims file, including 
service medical and personnel records, and medical history, 
which is lengthy and noteworthy.  Thus, since the claim for 
service connection has been reopened, the Board finds that a 
VA medical opinion is necessary in order to make a decision 
on the merits of the claim.  Thus, pursuant to VA's duty to 
assist the veteran in this matter, an opinion should be 
obtained as to whether he has an acquired psychiatric 
disorder that may be related to service.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (c)(4).

This matter is therefore REMANDED for the following:

1.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the correct diagnosis for the 
veteran's current psychiatric disorder  
All indicated tests and studies, 
including psychological 
examination/testing, if warranted, are to 
be performed.  The claims folder must be 
made available to the VA examiner for 
review in conjunction with rendering an 
opinion in this matter.  The VA examiner 
should be asked to list any and all 
current psychiatric diagnosis (diagnoses) 
for the veteran.  

With respect to each psychiatric 
diagnosis, the VA examiner should 
opine whether it is more likely than 
not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a 50-50 probability), or 
unlikely (i.e., a probability of 
less than 50 percent) that such 
psychiatric disability had its onset 
in or is related to active service.  
This includes an opinion as to 
whether the diagnosis of a 
personality disorder rendered in 
service was a correct diagnosis at 
that time.  The complete rationale 
for any opinion(s) expressed should 
be provided.  If the veteran 
currently has PTSD, the examiner 
should outline the specific 
stressors on which such a diagnosis 
is based.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  He 
should also be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


